Exhibit 10.12

ORTHOVITA, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

FORM OF INCENTIVE STOCK OPTION GRANT

This STOCK OPTION GRANT, dated as of [GRANT DATE] (the “Date of Grant”), is
delivered by Orthovita, Inc. (the “Company”) to [EMPLOYEE NAME] (the “Grantee”),
an employee of the Company.

RECITALS

The Orthovita, Inc. 2007 Omnibus Equity Compensation Plan (as amended and
restated, the “Plan”) provides for the grant of options to purchase shares of
common stock of the Company. In accordance with its stock option grant policy
and the Plan, the Company has decided to make a stock option grant to promote
the best interests of the Company and its shareholders.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option.

(a) Subject to the terms and conditions set forth in this Agreement and in the
Plan, the Company hereby grants to the Grantee an incentive stock option (the
“Option”) to purchase [# of shares granted] shares of common stock of the
Company (“Shares”) at an option price of [OPTION PRICE] per Share. The Option
shall become exercisable according to Paragraph 2 below.

(b) The Option is designated as an incentive stock option, as described in
Paragraph 5 below. However, if and to the extent the Option exceeds the limits
for an incentive stock option, as described in Paragraph 5, the Option shall be
a nonqualified stock option.

2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Company on the applicable date:

 

Date

 

Shares for Which the Option is

Exercisable



--------------------------------------------------------------------------------

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share. For purposes of this Agreement,
employment with the Company shall mean employment as an employee or consultant
of the Company or a subsidiary or a member of the Board of Directors of the
Company.

3. Term of Option.

(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period unless it is terminated at an earlier
date pursuant to the provisions of this Agreement or the Plan.

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

(i) The expiration of the 90-day period after the Grantee’s termination of
employment with the Company, if the termination is for any reason other than
disability (as defined in the Plan), death or cause (as defined in the Plan);

(ii) The expiration of the one-year period after the Grantee’s termination of
employment from the Company on account of the Grantee’s disability (as defined
in the Plan);

(iii) The expiration of the one-year period after the Grantee’s termination of
employment, if the Grantee dies while employed by the Company or within 90 days
after the Grantee ceases to be so employed on account of a termination of
employment described in subparagraph (i) above; or

(iv) The date on which the Grantee’s employment is terminated for cause (as
defined in the Plan).

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by the Company shall immediately terminate.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the Option by giving the Company written notice of
intent to exercise in the manner provided in this Agreement, specifying the
number of Shares as to which the Option is to be exercised and the method of
payment. Payment of the exercise price shall be made in accordance with
procedures established by the Board of Directors of the Company (the “Board”) or
Compensation Committee of the Board (the “Committee”) from time to time based on
type of payment being made but, in any event, prior to issuance of the shares.
The

 

-2-



--------------------------------------------------------------------------------

Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Board or Committee, by delivering Shares of the Company owned by the Grantee
(including Company shares acquired in connection with the exercise of an Option,
subject to such restrictions as the Board or Committee deems appropriate) and
having a fair market value on the date of exercise equal to the exercise price,
(iii) through a broker-assisted exercise as described below, (iv) through any
combination of the foregoing, or (v) through such other method as the Board or
Committee may approve, to the extent permitted by applicable law. For a
broker-assisted exercise, the Grantee shall deliver to the Company a notice of
exercise, in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, instructing the Company to deliver shares of Company stock due
upon the exercise of the Option to any registered broker or dealer designated by
the Board in lieu of delivery to the Grantee, and such instructions shall
designate the account into which the shares are to be deposited. The Board or
Committee may impose from time to time such limitations as it deems appropriate
on the use of Shares of the Company to exercise the Option.

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. The Grantee may elect to satisfy any
tax withholding obligation of the Company with respect to the Option by having
Shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities, subject to prior approval of the Committee.

5. Designation as Incentive Stock Option.

(a) This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422. If and to the extent that the Option fails to
qualify as an incentive stock option under the Code, the Option shall remain
outstanding according to its terms as a nonqualified stock option.

(b) The Grantee understands that favorable incentive stock option tax treatment
is available only if the Option is exercised while the Grantee is an employee of
the Company or a parent or subsidiary of the Company or within a period of time
specified

 

-3-



--------------------------------------------------------------------------------

in the Code after the Grantee ceases to be an employee. The Grantee understands
that the Grantee is responsible for the income tax consequences of the Option,
and, among other tax consequences, the Grantee understands that he or she may be
subject to the alternative minimum tax under the Code in the year in which the
Option is exercised. The Grantee will consult with his or her tax adviser
regarding the tax consequences of the Option.

6. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

7. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) capital or other changes of the Company and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

9. No Employment Rights. The grant of the Option shall not confer upon the
Grantee any right to continue in the employ of the Company and shall not
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time. The right of the Company to terminate at will the
Grantee’s employment at any time for any reason is specifically reserved.

10. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

11. Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

-4-



--------------------------------------------------------------------------------

12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and determined in accordance with the laws
of the Commonwealth of Pennsylvania without regard to principles of conflict of
laws.

13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Controller at 77 Great Valley Parkway,
Malvern, PA 19355, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Company, or to such
other address as the Grantee may designate to the Company in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

Attest:     ORTHOVITA, INC.           By:             President

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board or Committee shall be final and
binding.

 

Grantee:       

 

-5-